             Case 3:18-cv-00535-JSC Document 142 Filed 09/25/19 Page 1 of 4



 1 JOSEPH H. HUNT
   Assistant Attorney General
 2
   CARLOTTA P. WELLS
 3 Assistant Branch Director
   Civil Division
 4
   STEVEN A. MYERS
 5 (NY Bar # 4823043)
   BENJAMIN T. TAKEMOTO
 6 (CA Bar # 308075)

 7 Trial Attorneys
   United States Department of Justice
 8 Civil Division, Federal Programs Branch
   P.O. Box No. 883, Ben Franklin Station
 9 Washington, DC 20044
   Tel: (202) 305-8648
10 Fax: (202) 616-8470

11 E-mail: steven.a.myers@usdoj.gov

12 Attorneys for Defendants

13                             UNITED STATES DISTRICT COURT FOR THE
                                 NORTHERN DISTRICT OF CALIFORNIA
14                                    SAN FRANCISCO DIVISION

15

16   SURVJUSTICE, INC.,
     EQUAL RIGHTS ADVOCATES, and
17   VICTIM RIGHTS LAW CENTER,
18                                                     Case No. 18-cv-0535-JSC
                             Plaintiffs,
19                                                     ADMINISTRATIVE MOTION FOR
             v.                                        LEAVE TO EXCEED PAGE LIMIT
20                                                     FOR OCTOBER 3, 2019, REPLY
                                                       MEMORANDUM
     ELISABETH D. DEVOS,
21
     in her official capacity as Secretary of          Hon. Jacqueline Scott Corley
22   Education,
     KENNETH L. MARCUS,
23   in his official capacity as Assistant Secretary   Phillip Burton Federal Building & United
                                                       States Courthouse, Courtroom F, 15th
     for Civil Rights, and                             Floor,
24   U.S. DEPARTMENT OF EDUCATION,                     450 Golden Gate Ave., San Francisco, CA
25                                                     94102
                             Defendants.
26

27

28

       Administrative Motion to Exceed Page Limit, SurvJustice, Inc. v. DeVos, No. 18-cv-0535-JSC
              Case 3:18-cv-00535-JSC Document 142 Filed 09/25/19 Page 2 of 4



 1          Pursuant to Local Civil Rule 7-11, Defendants Elisabeth D. DeVos, in her official capacity as

 2 Secretary of Education; Kenneth L. Marcus, in his official capacity as Assistant Secretary for Civil Rights;

 3 and U.S. Department of Education respectfully seek leave to file a reply memorandum in support of their

 4 motion for summary judgment of no more than twenty-five pages. In support of that request, Defendants

 5 state as follows:

 6          1.      The parties are currently briefing cross-motions for summary judgment. The parties’ cross-

 7 motions address at least ten complicated issues of administrative law, including whether the challenged

 8 guidance is reviewable final agency action, whether eight distinct aspects of the challenged guidance are

 9 arbitrary and capricious, and what the scope of any relief would be if Plaintiffs were entitled to relief.

10 Plaintiffs filed a twenty-four-page motion for summary judgment on July 25, 2019, see ECF No. 136;

11 Defendants filed a twenty-five-page opposition and cross-motion on August 29, 2019, see ECF No. 140,

12 and Plaintiffs filed a twenty-five page reply in support of their motion and opposition to Defendants’

13 motion on September 19, 2019, see ECF No. 141.

14          2.      Because the Court has ordered staggered rather than simultaneous briefing on the cross-

15 motions, and because Plaintiffs filed their motion first, Defendants’ final brief — due October 3, 2019 —

16 will be styled as a reply in support of their cross-motion. Pursuant to Local Rule 7-3(c), it is therefore

17 limited to fifteen pages of text.

18          3.      Defendants respectfully request that the Court permit them leave to file a reply

19 memorandum of up to twenty-five pages. Such an extension would ensure that Defendants can file a

20 memorandum that is useful to the Court, and that Defendants can fully present all of their arguments in

21 writing, rather than for the first time at the October 17, 2019, motions hearing. Such an extension would

22 also ensure that Plaintiffs and Defendants are allocated an equal number of total pages with respect to the

23 cross-motions. In contrast, under the existing page limits, Plaintiffs would receive ten more pages than

24 Defendants.

25          4.      Should the Court grant the requested extension, Defendants will endeavor to be as concise

26 as possible, and will only use the full twenty-five pages that they are requesting if it is necessary to do so.

27 Because Defendants are currently preparing their reply memorandum and do not yet know exactly how

28 many pages they will require, Defendants are requesting leave to file up to twenty-five pages.

        Administrative Motion to Exceed Page Limit, SurvJustice, Inc. v. DeVos, No. 18-cv-0535-JSC
                                                   1
             Case 3:18-cv-00535-JSC Document 142 Filed 09/25/19 Page 3 of 4



 1         5.     As set out in the attached declaration, undersigned counsel inquired whether Plaintiffs

 2 would stipulate to the relief requested herein. Counsel for Plaintiffs indicated that Plaintiffs were

 3 unwilling to do so.

 4   Dated: September 25, 2019                      Respectfully Submitted,

 5                                                  JOSEPH H. HUNT
                                                    Assistant Attorney General
 6

 7                                                  CARLOTTA P. WELLS
                                                    Assistant Branch Director
 8                                                  Civil Division
 9                                                  /s/ Steven A. Myers
10                                                  STEVEN A. MYERS
                                                    (NY Bar # 4823043)
11                                                  BENJAMIN T. TAKEMOTO
                                                    (CA Bar # 308075)
12                                                  Trial Attorneys
                                                    United States Department of Justice
13
                                                    Civil Division, Federal Programs Branch
14                                                  P.O. Box No. 883, Ben Franklin Station
                                                    Washington, DC 20044
15                                                  Tel: (202) 305-8648
                                                    Fax: (202) 616-8470
16                                                  E-mail: steven.a.myers@usdoj.gov
17
                                                    Attorneys for Defendants
18

19

20

21

22

23

24

25

26

27

28

       Administrative Motion to Exceed Page Limit, SurvJustice, Inc. v. DeVos, No. 18-cv-0535-JSC
                                                  2
             Case 3:18-cv-00535-JSC Document 142 Filed 09/25/19 Page 4 of 4



 1                                        [PROPOSED] ORDER

 2         Upon consideration of Defendant’s Administrative Motion for Leave to Exceed Page Limit for

 3 October 3, 2019 Reply Memorandum, IT IS HEREBY ORDERED that the Motion is GRANTED.

 4 Defendants may file a twenty-five-page reply in support of their motion for summary judgment.

 5

 6 Dated: __________________________                  __________________________________
                                                      HON. JACQUELINE SCOTT CORLEY
 7                                                    UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

       Administrative Motion to Exceed Page Limit, SurvJustice, Inc. v. DeVos, No. 18-cv-0535-JSC
                                                  3
